Citation Nr: 0815665	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the reduction of a 100 percent evaluation for 
residuals of prostate cancer was proper.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of prostate cancer from January 1, 2004.

3.  Entitlement to an initial evaluation in excess of 10 
percent for an adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Regional Office (RO) that reduced the evaluation assigned for 
adenocarcinoma of the prostate from 100 percent to 40 
percent, effective January 1, 2004.  

The veteran also filed a filed a timely substantive appeal 
from a January 2004 rating decision that granted service 
connection for an adjustment disorder with depressed mood as 
secondary to his service-connected residuals of prostate 
cancer, and assigned a 10 percent evaluation for it.  


FINDINGS OF FACT

1.  A December 2002 rating decision assigned a 100 percent 
evaluation for adenocarcinoma of the prostate, effective 
October 21, 2002.

2.  The veteran underwent a prostatectomy for adenocarcinoma 
of the prostate in November 2002, and a June 2003 VA 
examination report demonstrated the absence of prostate 
cancer with an undetectable PSA.

3.  Following appropriate due process, an October 2003 rating 
decision reduced the 100 percent evaluation assigned for the 
veteran's adenocarcinoma of the prostate to 40 percent, 
effective January 1, 2004.

3.  Prior to February 13, 2007, the veteran's postoperative 
residuals of prostate cancer resulted in urinary frequency 
and leakage requiring no more than 4 pads a day.

5.  As of February 13, 2007, the veteran's postoperative 
residuals of prostate cancer include urinating every hour to 
avoid additional incontinence and urinary leakage requiring 
the use of pads a minimum of 4 times a day with relatively 
poor urinary control.

6.  The veteran's adjustment disorder with depressed mood is 
manifested by mild symptoms and the use of medication, with a 
Global Assessment of Functioning score of 75.  


CONCLUSIONS OF LAW

1.  The reduction of the assigned 100 percent evaluation for 
residuals of prostate cancer was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.105(e), 4.115b, Diagnostic Code 7528, Note (2007).

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of prostate cancer have not been met for the 
period of January 1, 2004 to February 12, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7527 (2007).

3.  The criteria for an evaluation of 60 percent for 
residuals of prostate cancer have been more nearly 
approximated effective February 13, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.115a, and 4.115b, Diagnostic Code 7527 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for an adjustment disorder with depressed mood have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The appeal arises from a reduction in evaluation for prostate 
cancer and following the award of an initial evaluation for 
adjustment disorder.  A June 2003 letter advised the veteran 
of his due process rights concerning the proposal of 
reduction in his prostate cancer evaluation and an October 
2003 letter advised the veteran of the evidence necessary to 
establish service connection for his adjustment disorder.  

After the case was remanded by the Board for additional 
notice and development of the case, the Appeals Management 
Center (AMC) sent a letter in January 2007 informing the 
veteran of what is required to establish a claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence he has in his 
possession that pertains to the claim.  The letter further 
advised the veteran of the evidence needed to establish the 
level of disability, including evidence addressing the impact 
of his conditions on employment and the severity and duration 
of his symptoms, as well as examples of the types of evidence 
which would show such.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The letter further advised the veteran of 
the evidence needed to establish an effective date.  The 
Board further points out that both statements of the case, 
issued in March 2004, included the diagnostic criteria for an 
increased rating for each of his service-connected 
disabilities.  The case was last readjudicated August 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, employment records, private 
medical records and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, providing numerous 
statements regarding the level of his disability and its 
impact on his employment, as well as submitting medical 
evidence and employment information.  The veteran's actions 
reflect actual knowledge of the types of evidence to submit 
to substantiate his claim.  He was provided with a meaningful 
opportunity to participate in the claims processes and has 
done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).



1.  Residuals of Prostate Cancer

The veteran underwent a radical retropubic prostatectomy on 
November 27, 2002.  In December 2002, the RO granted service 
connection for adenocarcinoma of the prostate and assigned 
him a 100 percent evaluation.  After a June 2003 VA 
examination, the veteran was assigned a 40 percent evaluation 
for residuals of prostate cancer.

The veteran takes issue with the rating assigned when his 
service-connected adenocarcinoma of the prostate was reduced 
from 100 percent to 40 percent.  

This issue essentially involves two questions.  First, was 
the reduction in the 100 percent evaluation proper; and 
second, if the reduction was proper, was the assignment of a 
40 percent disability evaluation proper.


(a)  Whether the reduction of a 100 percent evaluation for 
residuals of prostate cancer was proper.

The evaluation of 100 percent was provided under 38 C.F.R. § 
4.115b, Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  The note following this Diagnostic 
Code indicates that, following the cessation or surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Final rating action will reduce or discontinue the 
compensation effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

The evidence reveals that the veteran underwent a radical 
prostatectomy in November 2002.  Thereafter, no additional 
chemotherapy or other therapeutic procedures were undertaken 
to treat the prostate cancer.  In addition, private medical 
reports from January 2003 and April 2003 revealed the 
veteran's prostatic specific antigen (PSA) was less than 0.1 
and noted to be undetectable.  Also, in the June 2003 VA 
examination report, the examiner commented that there was no 
chemical evidence of a recurrent disease.

The Board notes incidentally that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, are not applicable where, as 
here, the reduction is mandated by provisions set in the 
rating schedule.  Rossiello v. Principi, 3 Vet. App. 430 
(1992); cf. 38 C.F.R. §§ 3.343, 3.344 (2007).

Based on a review of the procedural history, it appears that 
the RO complied with all of the requirements of 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights and was 
given an opportunity for a hearing and time to respond by way 
of a June 2003 letter.  An October 2003 letter notified the 
veteran of the final reduction, and the reduction was made 
effective no sooner than permitted by current law and 
regulations ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e) (2007).  Thus, 
the Board finds that the reduction from 100 percent was 
proper.




(b)  Entitlement to a disability rating in excess of 40 
percent for prostate cancer from January 1, 2004.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation during the course 
of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system are to be rated as voiding dysfunction 
or renal dysfunction, whichever is predominant.  See 
38 C.F.R. § 4.115b.  Under Diagnostic Code 7527 postoperative 
prostate residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant. 

The Board notes that the veteran is currently rated at 40 
percent, which is greater than or equal to the maximum 
ratings assignable for urinary tract infection, obstructed 
voiding or urinary frequency.  Moreover, there is no 
indication of any renal dysfunction related to his prostate 
cancer or surgery.  See 38 C.F.R. § 4.115a.  Thus, the 
appropriate criteria for consideration in this case are those 
pertaining to urine leakage.  

Urine leakage (continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence) 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day warrants a 40 percent rating.  
Leakage requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day warrants a 60 percent rating.  

A January 2003 private report noted the veteran's PSA was 
less than 0.1, urinalysis was negative on a dipstick, 
pathology revealed moderately differentiated adenocarcinoma 
Gleason 6 with small focus on the left lobe, resection 
margins and seminal vesicles were negative for carcinoma and 
no angiolymphatic invasion was noted.  The veteran's pre-
operative PSA was noted to be 3.1.  The physician listed 
adenocarcinoma of the prostate, stage T2A, with an 
undetectable PSA of less than 0.1 following radical 
prostatectomy.  In an April 2003 private examination, the 
physician reported the veteran's urinary incontinence 
continued to improve, he wore 1 light pad a day and was 
voiding with a reasonable stream.  He did not report any 
erectile dysfunction.  The veteran's PSA was less than 0.1, 
noted undetectable, and a urinalysis was negative on the 
dipstick.  The private physician listed an impression of 
carcinoma of the prostate with an undetectable PSA following 
radical prostatectomy, mild stress incontinence and symptoms 
of urinary frequency.  

In a June 2003 VA examination report, the examiner noted 
findings made by the veteran's private physician that after 
surgery, the veteran was incontinent, requiring 1-2 pads a 
day and perhaps one at night, and that his PSA was reported 
undetectable as of March 2003 when it was drawn.  The 
examiner concluded that the veteran is still incontinent and 
there was no chemical evidence of recurrent disease.  

Private medical reports from August 2003 and September 2003 
reflect the veteran continued to have problems with 
incontinence.  In an August 2003 private report, the 
physician noted that the veteran had severe incontinence 
requiring 2 to 3 absorbent pads a day.  In September 2003 the 
veteran complained of problems with microhematuria 
(microscopic blood in the urine), and when he urinated he 
felt like a plug had come out first, with no pain on 
urination.  The private physician scheduled a sonography of 
the kidneys, ureter and bladder.  

An October 2003 private operative report reflects the veteran 
underwent surgery for a bladder neck contracture and a small 
bladder calculus.  The private physician reported that on a 
follow up examination after his radical retropubic 
prostatectomy, the veteran was noted to have a microscopic 
hematuria with a diminished urinary stream.  A preoperative 
renal ultrasound was normal but an outpatient cytoscopy 
revealed findings of a bladder neck contracture and a small 
calculus at the bladder neck.  After this surgery was 
performed, the veteran did not have any tumors or 
erythematous areas and the ureteral orifices were in the 
normal position effluxing clear urine.  A private medical 
report in October 2003 following the surgery noted the 
veteran was unable to urinate after this procedure.

In an October 30, 2003 statement, the veteran reported being 
on a catheter following his bladder neck surgery on October 
28, 2003, which was removed on October 30.  He stated that he 
was able to urinate after this procedure but had been 
changing pads at least 6 times a day, although he expected 
the incontinence to lessen.  He reported that there was less 
blood on the pads but holding urine was difficult.  He 
further stated that he would continue to change his pads 3 
times a day if his urinary difficulty continued.

A March 2004 private treatment note apparently from his 
primary care provider noted complaints of depression and 
erectile dysfunction, but no problem with the bowel or 
bladder.

In a December 2006 private medical report, testing results 
reflected trace amounts of blood in the veteran's urine and a 
PSA screening was less than 0.1.  

In a private medical report on February 13, 2007, the veteran 
complained of urinary frequency about 15 times a day and that 
he changed his pads 4 times a day at a minimum with 
occasional aching in the pubic area.

In a June 2007 VA examination, the examiner reported the 
veteran had urinary incontinence, generally wearing 4 pads a 
day, urination approximately every hour during the daytime to 
avoid as much incontinence as possible and nocturia 2 to 3 
times a night.  The examiner also noted that the most recent 
PSA was undetectable and there was no evidence of bladder 
contracture.  The veteran also reported having no significant 
erections on his own with no response to Viagra and he took 
injections but did not get a significant erection.  The 
examiner concluded that there was no cancer recurrence but 
the veteran had relatively poor urinary control as he still 
requires 4 pads per day on average; however, there was no 
need for dilation or catheterization.

The evidence demonstrates that the veteran did not require 
more than 4 pads a day prior to February 13, 2007, other than 
on the day the catheter was removed following his bladder 
neck surgery.  The preponderance of the evidence notes that 
prior to February 13, 2007, the veteran reported changing his 
pads 3 times per day.  Thus, the weight of the evidence is 
against a finding that the veteran's service connected 
residuals of prostate cancer meets or more nearly 
approximates the criteria for an evaluation in excess of 40 
percent for the period of January 1, 2004 to February 12, 
2007.  However, the competent medical evidence of record from 
February 13, 2007 and thereafter reflect the veteran's 
service-connected residuals of prostate cancer more nearly 
approximates the criteria for a rating of 60 percent, as he 
voids every hour during the daytime to specifically reduce 
the amount of incontinence, but still requires changing his 
pads a minimum of four times a day.  After resolving all 
doubt in favor of the veteran, the Board finds that an 
evaluation of 60 percent, but no higher, is more nearly 
approximated for the residuals of prostate cancer, as of 
February 13, 2007.

Finally, the Board acknowledges the veteran's continuing 
complaints of erectile problems.  However, the veteran 
already receives special monthly compensation for the loss of 
use of a creative organ.  

2.  Adjustment disorder with depressed mood

As stated above, the RO granted service connection for 
adjustment disorder with depressed mood and assigned a 10 
percent rating effective September 25, 2003.  Where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
warrants a 10 percent rating. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), warrants a 30 
percent rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130. 

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale in the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV) reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
A GAF score of 51 to 60 indicates moderate symptoms (e.g., 
flattened affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  A GAF score of 71 to 
80 indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g. 
difficulty concentrating after family argument) or no more 
than slight impairment in social, occupational, or school 
functioning (e.g. temporarily falling behind in schoolwork).  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  

The veteran contends that he suffers from symptoms warranting 
a higher evaluation for his psychiatric disorder. 

Private medical reports reflect that the veteran first 
addressed issues of depression in September 2003, following 
his prostatectomy.  The veteran initially stated that he was 
not suicidal but was down and out sometimes because of his 
diagnoses of what he had been through recently and did not 
feel that he was depressed.  In a follow-up examination later 
that same month, the veteran admitted to being mildly 
depressed and agreed to try medication, Lexapro, for his 
depression.  The veteran's physician also noted that he had 
problems with his memory although this was not mentioned as 
being linked to his depression.  

A VA examination report in December 2003, notes the veteran 
was concerned about his future, fears the return of his 
prostate cancer and is struggling with other complications 
which include persistent erectile dysfunction, fatigue and 
urinary leakage.  He was on Lexapro at the time of the 
examination and reported some improvement with sleep pattern, 
level of irritability, and sexual interest, but continued to 
have sadness, an occasional feeling of wanting to cry, and 
irritability.  He did not feel as though he needed 
counseling.  

He noted he was employed as a salesman for a heavy duty fan 
equipment company.  He stated there have been some 
difficulties with his job lately, in that he was being 
pressed to become an independent contractor along with his 
co-worker before his surgery ensued.  As a result of the 
surgery, his company was allowing him to remain an employee 
rather than pressing the issue of independent contract for 
fear he would lose his insurance for the pre-existing 
prostate condition.  As a result of this, however, he has 
lost some of the territory that has gone to his co-worker 
which has caused some financial losses.  

He also reported feeling fatigued and having trouble with 
concentration and short-term memory, which he is unsure 
whether it is due to depression, oxygen deprivation or 
pulmonary arrest while he was in surgery.  A mental status 
evaluation reveals the veteran was alert, oriented in all 
three spheres and conversation was relevant, coherent, 
organized and goal-directed.  In addition the veteran's mood 
was found to be euthymic with a responsive and reasonably 
well-modulated affect that had no signs of flattening.  Also 
there were no indications of suicidal ideation, intent or 
plans.  His memory and intellect appeared to be intact and 
well-above average capacity.  Finally, there were no 
impairments of insight or judgment noted.  The examiner 
concluded that the veteran met the criteria for a diagnosis 
of an adjustment disorder with depressed mood secondary to 
cancer and other medical problems that was mild and assigned 
a GAF score of 75.

A private medical report in March 2004 reflects the veteran 
was taking medication for his depression, Lexapro, and 
reported feeling more relaxed on it.  His physician assessed 
him with depression. 

In a June 2007 VA examination, the veteran reported no 
current psychiatric treatment, hospitalizations or therapy.  
He was prescribed Lexapro that helped with his depression.  
He reported being employed and working 45-50 hours a week.  
It was also noted that the veteran had a good relationship 
with his family, socializes with friends and neighbors, bowls 
in a league, and golfs.  

He complained of fatigue during the day.  He stated that he 
feels the depression, anxiety and sleep disruption are due to 
urinary frequency.  A mental status evaluation revealed the 
veteran was neatly dressed and groomed.  His affect and mood 
were noted as appropriate.  He was animated, calm, interacted 
appropriately and maintained good eye contact.  There was no 
obvious depression or anxiety noted.  The veteran's thought 
processes were goal directed, logical and coherent with no 
indications of thought disorders, hallucinations or 
delusions.  There was no homicidal or suicidal ideation 
noted.  The examiner also noted that the veteran was unable 
to specifically cite in detail the psychiatric symptoms that 
have increased in severity.  No symptoms consistent with 
major depression or mania were noted.  He had fair insight 
and good judgment.  The examiner concluded that there was no 
indication of an increase in severity of his symptoms and 
that the veteran was employed full time and fully employable.  
He was assigned a GAF score of 75.  

Based on the evidence of record, the Board finds that the 
veteran's symptoms for adjustment disorder with depressed 
mood do not meet the criteria for an evaluation higher than 
10 percent.  The clinical findings do not reflect an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events), that would justify a 
higher evaluation.  While the veteran has reported subjective 
complaints of memory loss, depression, and anxiety, such was 
not objectively noted on VA examinations.  Moreover, his 
sleep problems are noted to be resulting from getting up to 
urinate at night.  Further, while he has reported a decrease 
in sales contracts since his surgery, the December 2003 
examination noted that he lost part of his territory at work 
because he could not become an independent contractor.  

In summary, the objective findings on the examinations reveal 
only mild symptoms controlled by medication, which do not 
interfere with occupational or social functioning.  
Accordingly, the Board finds that the preponderance of the 
evidence does not support a rating in excess of 10 percent 
for adjustment disorder with depressed mood.


ORDER

The reduction of the 100 percent evaluation for residuals of 
prostate cancer was proper, and restoration of the 100 
percent evaluation is denied.

An evaluation in excess of 40 percent for residuals of 
prostate cancer for the period from January 1, 2004 to 
February 12, 2007, is denied.

A 60 percent evaluation for residuals of prostate cancer is 
granted, effective February 13, 2007, subject to the 
applicable criteria governing the award of monetary benefits.

An initial evaluation in excess of 10 percent for adjustment 
disorder with depressed mood is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


